Citation Nr: 0934860	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel






INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  
Among his awards, he has received the Combat Infantryman's 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.


FINDING OF FACT

The Veteran's PTSD symptoms have not been productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, thinking, or 
mood due to symptoms such as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); or an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004 and August 2008, the 
RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In August 2008, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The August 2008 letter fulfilled the 
requirements set forth in Vazquez-Flores.

Notwithstanding the foregoing, it is noted that, on September 
4, 2009, the Federal Circuit vacated and remanded Vazquez-
Flores, and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be Veteran specific."  In addition, the 
Federal Circuit determined that "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
'daily life' evidence, we vacate the judgments.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2008).   All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 50 percent 
disability rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher rating is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); an inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

VA afforded the Veteran an examination in February 2003.  The 
Veteran reported frequent intrusive thoughts and 
recollections about his combat experiences in Vietnam, 
nightmares, and flashback.  The Veteran indicated that he 
isolated himself from others, had avoidant behaviors 
(including avoiding crowds, television and movies related to 
Vietnam, fireworks, and conversations about Vietnam), 
distrusted others, had difficulty getting emotionally close 
to others, and had hypervigilant behavior.  He also had 
trouble concentrating and had survivor's guilt.  The Veteran 
also indicated that he had depression, frequently had rage, 
and had a loss of interest in pleasurable 
activities/pursuits.  He denied any current social 
relationships, history of assaultiveness, or suicide 
attempts. The examiner noted that the Veteran's current 
psychosocial functional status was impaired.  

On examination, the examiner noted that the Veteran was on 
time for his examination.  The examiner observed that the 
Veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  While his long term memory was intact, his short 
term memory and concentration were impaired.  His judgment 
was impaired, speech was slow, mood was depressed, and affect 
was flat.  The Veteran's impulse control was within normal 
limits and sleep impairment was chronic.  It was further 
noted that the Veteran's thought processes and thought 
content were within normal limits.  There were no delusions 
or hallucinations present.  He was noted to have good eye 
contact.  The Veteran endorsed suicidal and homicidal 
thoughts and ideations without a current plan or intent.  The 
examiner determined that the Veteran's PTSD symptoms were 
frequent, chronic, and severe; the Veteran had severe social 
and occupational impairment due to his PTSD.  Although he was 
capable of managing his benefit payments without restriction, 
he could not establish or maintain effective social and 
occupational relationships due to his disability.  
Furthermore, the Veteran's psychosocial functional status and 
quality of life had become more severely impaired compared to 
his last examination.  A diagnosis of PTSD was noted on axis 
I and social isolation, no friends, pending divorce due to 
PTSD, and impaired impulsive control were noted on axis IV.  
A GAF score of 45 was assigned.   

On VA examination in June 2004, the Veteran reported frequent 
intrusive thoughts and recollections of his combat 
experiences, daily nightmares, flashbacks, isolating himself, 
avoiding crowds, and getting teary watching television shows 
and movies related to Vietnam.  He stated that he avoided 
fireworks and conversations about Vietnam.  The Veteran 
indicated that he had feelings of alienation, not trusting 
anymore, having rage which resulted in fighting on the job.  
He also had sleep disturbance, hypervigilant behavior, 
difficulty concentrating, poor memory, frequent feelings of 
depression, loss of interest in pleasure activities, 
survivor's guilt, and exaggerated startle response.  The 
Veteran indicated that he had trouble with concentration at 
work and getting along with his co-workers.  He denied 
current social relationships, activities, and leisure 
pursuits; a divorce was pending at the time.  The Veteran 
indicated a history of fighting since the last examination, 
but denied a history of suicide attempts since that time.  
His current psychosocial functional status was impaired.  

On examination, the examiner noted that the Veteran was on 
time for the evaluation.  It was noted that the Veteran was 
able to maintain personal hygiene and other basic activities 
of daily living.  Eye contact was good and behavior was 
appropriate.  The Veteran was fully oriented; long term 
memory was intact but short term memory and concentration 
were impaired.  Judgment was also impaired.  His speech was 
slow, mood was depressed, affect was flat, and impulse 
control was impaired.  His thought processes and thought 
content were within normal limits, and he did not have 
delusions or hallucinations.  The Veteran denied current 
suicidal or homicidal thought, ideation, plan, or intent.  He 
also had chronic sleep impairment.  The examiner noted that 
the Veteran's symptoms were frequent, chronic, persistent, 
and severe.  The examiner noted a diagnosis of PTSD on axis 
I, and noted no friends, severely impaired impulse control, 
social isolation, relationship difficulties due to PTSD, and 
a pending divorce due to PTSD on axis IV.  The examiner 
further noted that the Veteran could not establish or 
maintain effective social and occupational relationship, or  
tolerate stressful circumstances due to his PTSD.  It was 
added that the Veteran's current psychosocial functional 
status and quality of life had become more severely and 
significantly impaired due to his disability.  He was capable 
of managing his own benefit payments.  A GAF score of 41 was 
assigned.       

A February 2005 disability report for the Social Security 
Administration noted that the Veteran reported symptoms of 
depression which included feeling sad most of the time, 
crying, difficulty sleeping, poor appetite, weight loss, lack 
of energy and motivation, thoughts of suicide, avoidance of 
others triggering rage and harm to others, poor memory and 
concentration, indecisiveness, constant extreme guilt, lack 
of job, loss of sex interest, constant worrying, and ongoing 
pain.  The Veteran indicated that he had chosen to isolate 
himself from his siblings.  He was married for 32 years but 
divorced for the last year or two.  He had two children with 
whom had an okay relationship.  The Veteran stated that he 
felt thrown out of his marriage and family.  

On examination, the examiner noted that the Veteran was 
adequately groomed with clear and easily understood speech.  
His mood and affect was depressed and he reported symptoms of 
significant depression.  He was fully oriented and alert.  As 
for concentration and attention, the Veteran was able to 
recall up to three digits forwards and two backward.  While 
he was able to easily count from twenty down to one, he made 
numerous errors, was slow with the task, and did not show 
that he was aware of his omission of several numbers.  He 
incorrectly spelled world backward; was unable to complete 
serial seven subtractions; and solved simple math problems at 
only 30 percent accuracy.  The Veteran reported that he was 
unable o manage finances and that others did this for him.  
As to memory, the examiner noted that the Veteran 
demonstrated difficulty in both short and long term memory 
ability.  The Veteran indicated that he usually did not try 
to recall information from long term memory.  As to fund of 
information, he was only able to answer questions at a 30 
percent accuracy level (he was not able to name the month of 
leap year, directions, define historical figures, or identify 
months or major holidays).  As to abstraction, he was able to 
state similarities among paired words at a 50 percent 
accuracy rate and define proverbs at a 30 percent accuracy 
rate. As for thought process, the Veteran did not demonstrate 
a disorder.  His verbal expressions were linear and logically 
related, and he described hallucinatory experiences 
associated with his Vietnam War experiences. and odors, 
voices, and visions were consistent with the theme.  Thought 
content was related to physical pain and very disturbing war 
memories.  His judgment and insight were fair to poor.  Daily 
activities included staying in bed all day due to pain and 
inability to move, going to the grocery store with a friend, 
microwaving food at home, having others do his housecleaning 
for him, and having few visitors other than one friend and 
occasional check ins by family members.  His only outings 
were to the VA and to get groceries.  The Veteran indicated 
having a variable bedtime which was determined by pain and 
mood; his sleep was disturbed most nights.  It was further 
noted that the Veteran managed his anger and explosiveness by 
avoiding others.  He would have difficulties understanding, 
exercising, and remembering instructions in his current 
state; he would find it difficult to be motivated to 
function.  Based on the Veteran's descriptions, the examiner 
found that his angry explosiveness would cause difficulties 
in dealing with supervisors, coworkers, and work pressures in 
a work setting.  It was also noted that the Veteran probably 
could not manage his financial benefits.  Motivation and 
cooperation were noted to be good.  An impression of chronic 
PTSD was noted.  

A March 2005 psychiatric review report completed for Social 
Security Administration evaluation noted that the Veteran had 
moderate restriction of activities of daily living; 
difficulties in maintaining social functioning; and 
difficulties in maintaining concentration, persistence, or 
pace.  He did not have any episodes of decompensation.  The 
Veteran complained of isolation, nightmares, anxiety, sweats, 
smelling dead bodies, feeling sad, crying, decreased sleep, 
poor appetite, weight loss, decreased energy, and suicidal 
ideation.  He also indicated avoidance of others, rage, 
indecisiveness, and feelings of guilt.  It was noted that the 
Veteran's speech was clear and easily understood.  He 
appeared depressed, and was fully alert and oriented.  He had 
difficulty with short and long term memory.  The Veteran did 
not demonstrate a thought disorder; he described 
hallucinatory experiences associated with his Vietnam 
experience.  His thought content was related to his physical 
pain and war experience.  Judgment and insight were fair to 
poor.  The Veteran was noted to have chronic moderate to 
severe depression.  It was further noted that the Veteran 
would have difficulty understanding, executing, and 
remembering instructions; he would also have trouble being 
motivated to function in such a manner.  It was noted that 
based on the Veteran's description of his angry 
explosiveness, he would have difficulties dealing in work 
situations.  It was added that he would not be capable of 
managing his own financial benefits at this time.  As to 
activities of daily living, the Veteran lived with his 
family, took medication for his sleep, and was able to take 
care of his own personal grooming.  While he shopped 
occasionally, he did not cook and indicated that he was not 
physically able to perform household duties.  He was 
sometimes able to pay attention to television and radio 
programs, and could remember most of the time what he had 
seen, heard, and read.  He indicated that he had memory 
deficits and could not concentrate.   The impression included 
chronic PTSD.  

On evaluation, as to understanding and memory, the examiner 
noted that the Veteran was not significantly limited in the 
ability to remember locations and work-like procedures, or to 
the ability to understand and remember very short and simple 
instructions.  He was moderately limited in the ability to 
understand and remember detailed instructions.  As to 
sustained concentration and persistence, he was not 
significantly limited in the ability to carry out very short 
and simple instructions, or the ability to sustain an 
ordinary routine without supervision.  He was moderately 
limited in the ability to carry out detailed instructions; 
ability to maintain attention and concentration for extended 
periods; ability to perform activities within a schedule, 
maintain regular attendance, and be punctual within customary 
tolerances; ability to work in coordination with or in 
proximity to others without being distracted by them; and 
ability to complete a normal workday and workweek without 
interruptions from physically based symptoms and to perform 
at a consistent pace without an unreasonable number and 
length of rest periods.  As to social interaction, the 
Veteran was not significantly limited in the ability to ask 
simple questions or request assistance, and ability to 
maintain socially appropriate behavior and to adhere to basic 
standards of neatness and cleanliness.  He was moderately 
limited in the ability to interact appropriately with the 
general public, ability to accept instructions and respond 
appropriately to criticism from supervisors, and ability to 
get along with coworkers or peers without distracting or 
exhibiting behavioral extremes.  As to adaptation, the 
Veteran was not significantly limited in the ability to be 
aware of normal hazards and take appropriate precautions, 
ability to travel in unfamiliar places, and ability to set 
realistic goals or make plans independently of others.  He 
was moderately limited in the ability to respond 
appropriately to changes in the work setting.  

As to functional capacity, the examiner noted that Veteran 
could understand, remember, and complete short, simple one to 
two step tasks but nothing longer or more detailed.  He could 
maintain attention sufficiently to complete such simple tasks 
for at least two hours without the need for special 
supervision or extra rest periods.  The Veteran was able to 
compete an eight hour work day; he needed a flexible daily 
schedule and could tolerate non-intense interaction with 
members of the general public.  He could tolerate casual, 
non-intense interaction with coworkers and supervisors; 
supervision and criticism would have to be given in a 
supportive and non-threatening manner.  Additionally, changes 
in the work environment or expectations should be infrequent 
and introduced gradually.  He was able to maintain basic 
standards of personal hygiene and grooming.  

On VA examination in April 2008, the Veteran reported feeling 
depressed daily and that everything on television reminded 
him of something that he had experienced.  His appetite was 
reported as not so great and he had lost some weight.  He 
denied current suicidal ideation, intent, or plan which he 
attributed to medication.  The Veteran was divorced and had 
two grown children with whom he spoke occasionally and with 
whom he described having a so so relationship.  He had a 
girlfriend for the last four years with whom he had a good 
relationship.  Aside from his girlfriend, he denied any 
social relationships.  He also denied any significant 
hobbies/leisure interests, and he indicated that he stayed at 
home and lay in bed due to pain and headaches.  His 
girlfriend came by sometimes.  The examiner noted that there 
was no history of suicide attempts.  While the Veteran 
indicated that he did have a history of 
violence/assaultiveness, he was unable to provide details.  
It was noted that the Veteran was moderately impaired in 
psychosocial functioning, largely due to recent health 
problems.  

On examination, the examiner noted that the Veteran was 
clean, neatly groomed, and appropriately and casually 
dressed.  His psychomotor activity was unremarkable and his 
speech was loud.  He stuttered and got loud at times.  The 
Veteran's attitude toward the examiner was irritable; he 
became agitated with the examiner and frequently responded 
that he did not know the answer and could not give 
approximate dates.  He kept his eyes closed and failed to 
cooperate with the examination.  His affect was 
inappropriate, mood was agitated, attention was intact, and 
thought process and content were unremarkable.  The Veteran 
was oriented to person, time, and place.  As for judgment, he 
understood the outcome of his behavior and as for insight, he 
understood that he had a problem.  The Veteran also had sleep 
impairment and indicated that he had difficulty with sleep, 
onset, and maintenance every night of the week but he denied 
significant daytime fatigue.  He had auditory and visual 
hallucinations which were not persistent.  He exhibited 
inappropriate behavior, such as getting loud and being 
agitated with the examiner as described above.  The Veteran 
was able to interpret proverbs correctly.  He also had 
obsessive/ritualistic behavior (moving his chair back and 
forth to get comfortable and his girlfriend noted obsessive 
tendencies but further details were not provided).   
Additionally, the Veteran had panic attacks which were aided 
by medication.  The Veteran initially indicated that he had 
homicidal thoughts but then denied homicidal ideation, plan, 
or intent.  He denied suicidal thoughts.  His impulse control 
was fair; he had no episodes of violence but indicated that 
he had been told that he lashed out when he was angry and got 
loud.  He denied physical altercations.  He was able to 
maintain minimum personal hygiene and did not have a problem 
with activities of daily living.  It was also noted that the 
Veteran reported hearing voices and seeing shadows.  His 
recent, remote, and immediate memory were all normal.  

As to PTSD symptoms, the Veteran had persistent re-
experiencing of the traumatic event by recurrent and 
intrusive distressing recollections of the event including 
images, thoughts, or perceptions; recent distressing dreams 
of the event; acting or feeling as if the traumatic event was 
recurring; and intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  As to persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness, the Veteran made efforts to avoid thoughts, 
feelings, or conversations associated with the trauma.  He 
made efforts to avoid activities, places, or people that 
aroused recollections of the trauma.  He also had feelings of 
detachment or estrangement from others.  As to persistent 
symptoms of increased arousal, the Veteran had difficulty 
falling or staying asleep.  He was irritability or had 
outbursts of anger, had difficulty concentrating, was 
hypervigilant, and had an exaggerated startle response.  
These symptoms were chronic and occurred daily.  The Veteran 
had nightmares multiple times per night, heard noises and 
voices, and did not talk to people about his experience 
because he was not around people.  When asked questions about 
his experiences, he felt as he if he were in the situation.  
He also saw himself in the middle of a firefight daily.  Upon 
hearing fireworks, the Veteran got jittery, jumpy, and would 
send him over the edge.  He stated that his experience made 
him a loner and he reported social withdrawal.  His symptoms 
were moderate and have persisted over time.  It was further 
noted that the Veteran prudently and personally handed his 
payments and bills; he was capable of managing his financial 
affairs.  He was competent for VA purposes; it was reported 
that the Veteran spent money excessively.  

As to functional status and quality of life, the examiner 
noted that though the Veteran was experiencing emotional 
distress, it was difficult to determine the extent of 
impairment associated with PTSD as opposed to personality 
features and physical health problems.  Also, psychosocial 
impairment due to PTSD could not be ascertained because of 
prominent maladaptive personality features.  Because the 
Veteran worked for 31 years at the same company until 
retirement, the examiner determined that his PTSD symptoms 
did not significantly interfere with his work.  He was not 
considered unemployable due to PTSD.  His interpersonal 
problems were likely due to his personality feature.  The 
examiner found that the psychosocial impairment was largely 
attributed to personality features.  A diagnosis of PTSD was 
noted and a GAF score of 60 was assigned.  

VA treatment records dated throughout the appeal showed that 
the Veteran was seen on an individual basis and also in the 
PTSD group.  The records consistently noted that he was 
casually groomed, cooperative, irritable, depressed, 
restless, hypervigilant, guarded, paranoid, isolative, and 
exhibited compulsive behavior.  His speech was of regular, 
rate, and rhythm.  Additionally, he indicated that he slept 
poorly, had nightmares, and flashbacks.  He also endorsed 
suicidal ideation for which he was hospitalized in December 
2002.  GAF scores ranged from 43, 45, 50, and 57.    

Under DSM-IV, GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 41 
and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.

Based on the evidence, the Board finds that a rating in 
excess of the current 50 percent disability rating for PTSD 
is not warranted.  While the Veteran has been noted to have 
had passing suicide ideation, and impaired judgment and 
impulse control at various time, the evidence as a whole does 
not demonstrate that his symptoms more nearly approximate a 
70 percent rating.  Specifically, the Veteran's PTSD symptoms 
have not been productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, thinking, or mood due to symptoms 
such as obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); or an 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  In fact, he has 
consistently been noted to have normal speech, function 
independently, be neatly groomed and appropriately dressed, 
have social relationships, and worked for 31 years for the 
same company.  Therefore, the Board finds that his symptoms 
of PTSD more nearly approximate a 50 percent rating.

While the Veteran's GAF scores have been as low as 41, which 
is indicative of serious symptoms, the Veteran's GAF scores 
during the appeal period have also been as high 60 which is 
indicative of moderate difficulty in social and  occupational 
functioning and do not support the Veteran's claim for an 
increased disability rating in excess of 50 percent.

In this regard, the Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  In sum, the Board finds that the 
degree of impairment associates with the Veteran's service-
connected PTSD is adequately contemplated by the 50 percent 
rating. 

Finally, aside from the December 2002 hospitalization, the 
Veteran has not been hospitalized for his disability. 
Additionally, the overall evidence does not suggest that this 
disability prevented him from working.  The Board 
acknowledges the evidence indicating that the Veteran would 
have difficulty in work situations.  However, the June 2004 
VA examination report specifically noted that the Veteran had 
not missed any work due to PTSD.  Furthermore, the April 2008 
VA examination report noted that the Veteran's PTSD did not 
significantly interfere with his work and found that he was 
not unemployable due to his PTSD.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the Veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained generally constant throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied. 




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


